
	
		I
		111th CONGRESS
		2d Session
		H. R. 5385
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Carney (for
			 himself and Mr. Kirk) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish a toll-free hotline to assist mental
		  health professionals at institutions of higher learning, to provide training to
		  mental health professionals at institutions of higher learning, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Veteran Counseling Improvement
			 Act.
		2.Counseling for
			 student veterans with mental health conditions
			(a)In
			 generalChapter 36 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					3697B.Assistance
				and training for mental and behavioral health professionals
						(a)Hotline for
				mental health professionals at institutions of higher education(1)Subject to the availability of
				appropriations for such purpose, the Secretary shall establish a toll-free
				telephone number to provide mental and behavioral health professionals with the
				information described in paragraph (2).
							(2)The information described in this paragraph
				is information related to the treatment and counseling of a veteran reporting
				or exhibiting symptoms of—
								(A)post-traumatic stress disorder;
								(B)traumatic brain injury;
								(C)anxiety;
								(D)depression;
								(E)sexual assault;
								(F)sexual trauma;
								(G)readjustment disorder; or
								(H)other service-connected mental health
				conditions.
								(3)The Secretary shall ensure that a licensed
				mental health counselor employed by the Department of Veterans Affairs operates
				the hotline and provides the information described in paragraph (2).
							(4)The Secretary shall ensure that the
				hotline is operational during business hours each weekday (other than Saturdays
				and Federal holidays).
							(5)In carrying out this subsection, the
				Secretary shall—
								(A)notify each institution of higher
				learning of the hotline by mail; and
								(B)provide information regarding the
				hotline on the Internet website of the Department of Veterans Affairs.
								(b)Training mental
				and behavioral health professionals(1)Subject to the availability of
				appropriations for such purpose, the Secretary of Veterans Affairs shall
				provide mental and behavioral health professionals at each institution of
				higher learning with training on the information described in paragraph (2) of
				subsection (a).
							(2)The Secretary shall ensure that the
				training under paragraph (1)—
								(A)is
				provided by a licensed psychiatrist, licensed psychologist, or licensed
				counselor employed by the Department of Veterans Affairs; and
								(B)is
				provided to mental and behavioral health professionals at least once every two
				years.
								(3)The Secretary may not pay a reporting fee
				under section 3684(c) of this title to an institution of higher learning with
				at least 100 veterans enrolled at such institution unless a mental and
				behavioral health professional of such institution receives training provided
				by the Secretary under paragraph (1).
							(c)Biennial
				reportsNot later than October 1 of each even-numbered year, the
				Secretary of Veterans Affairs shall submit to Congress a report on mental and
				behavioral health professionals. Each such report shall include the
				following:
							(1)The number of
				institutions of higher learning that employ a mental and behavioral health
				professional who has received training under subsection (b).
							(2)The number of
				veterans who have died by suicide while enrolled in an institution of higher
				learning.
							(3)The number of
				calls received by the hotline.
							(d)DefinitionsIn
				this section:
							(1)The term
				mental and behavioral health professional means a licensed
				psychiatrist, licensed psychologist, or licenced counselor employed by an
				institution of higher learning.
							(2)The term
				institution of higher learning has the meaning given that term in
				section 3452(f) of this title.
							(3)The term
				hotline means the toll-free telephone number established under
				subsection
				(a).
							.
			(b)Conforming
			 amendmentSubsection (c) of section 3684 of such title is amended
			 by striking The Secretary and inserting Subject to
			 section 3697B(b)(3) of this title, the Secretary.
			(c)Clerical
			 AmendmentThe table of
			 sections at the beginning of chapter 36 of title 38, United States Code, is
			 amended by adding at the end the following:
				
					
						3697B. Assistance and training for mental
				and behavioral health
				professionals.
					
					.
			(d)Effective
			 dateSection 3697B of title 38, United States Code, as added by
			 subsection (a), shall take effect on the date that is one year after the date
			 of the enactment of this Act.
			
